—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of *692the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The detailed misbehavior report and evidence confiscated from petitioner’s cell, together with petitioner’s admissions at the hearing, provide substantial evidence to support the determination finding him guilty of violating the prison disciplinary rules which prohibit inmates from possessing escape materials, possessing material relevant to creating explosives and contraband (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Notwithstanding petitioner’s assertion that the catalogues from which petitioner allegedly obtained the escape material and recipes for the explosives were permitted into the facility, the disciplinary rules nevertheless clearly prohibit such material (see, 7 NYCRR 270.2 [B] [9] [iv] [rule 108.13]; [18] [i] [rule 117.10]; see, e.g., Matter of Sieteski v DiBiase, 242 AD2d 753). Petitioner’s remaining contentions, having not been raised at the disciplinary hearing or on administrative appeal, have not been preserved for our review and we decline to address them (see, Matter of Giraldi v Selsky, 253 AD2d 933).
Crew III, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.